      Case 4:19-cv-00608-DPM Document 66 Filed 09/09/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

BRUCE H. BOKONY and
BRANDON H. BOKONY                                            PLAINTIFF

v.                        No. 4:19-cv-608-DPM

UNITED STATES DEPARTMENT OF
DEFENSE, Secretary of Defense, Mark. T.
Esper; UNITED STATES DEPARTMENT OF
THE NAVY, Secretary of the Department of
the Navy, Richard V. Spencer;
JEFF W. HUGHES, Commander Navy
Personnel Command, Rear Admiral; and
DOES, United States Navy Personnel                       DEFENDANTS

                                ORDER
     In accordance with the United States Court of Appeals for the
Eighth Circuit's .opinion and judgment entered on 1 July 2021, Doc. 62
& 63, and mandate issued 7 September 2021, Doc. 65, this case will be
dismissed for lack of subject matter jurisdiction.
     So Ordered.


                                  D.P. Marshalf Jr.
                                  United States District Judge
